Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Maurice Henoud, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Henoud v. Apker, No. 5:13-hc-02234-D (E.D.N.C. Sept. 9/2014). We grant leave to proceed in forma pau-peris. We dispense with oral argument *735because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.